******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
ERIC GOODEN v. COMMISSIONER OF CORRECTION
                 (AC 38169)
           DiPentima, C. J., and Prescott and Gruendel, Js.
Submitted on briefs September 19—officially released November 15, 2016

    (Appeal from Superior Court, judicial district of
                 Tolland, Fuger, J.)
  Walter C. Bansley IV and Judie Marshall filed a brief
for the appellant (petitioner).
  James A. Killen, senior assistant state’s attorney,
Gail P. Hardy, state’s attorney, and Randall Bowers,
former special deputy assistant state’s attorney, filed a
brief for the appellee (respondent).
                          Opinion

   DiPENTIMA, C. J. The petitioner, Eric Gooden,
appeals from the judgment of the habeas court denying
his petition for a writ of habeas corpus. On appeal, the
petitioner claims that the court improperly concluded
that his trial counsel did not provide ineffective assis-
tance at his sentencing. We disagree and, accordingly,
affirm the judgment of the habeas court.
  The following facts and procedural history are neces-
sary for our discussion. On April 3, 2007, the petitioner
was arrested and charged in the Superior Court at Man-
chester in docket number H12M-CR-07-0210233-T. He
was incarcerated in lieu of bond while awaiting the
resolution of these charges from Manchester. While in
pretrial custody, he was arrested on January 15, 2008,
286 days later, and charged in the judicial district of
Tolland in docket number TTD-CR-08-0091161-T.
   On November 21, 2008, the petitioner appeared in
Tolland before the court, Hon. Terrance A. Sullivan,
judge trial referee, to plead guilty to burglary in the
first degree in violation of General Statutes § 53a-101
and conspiracy to commit burglary in the first degree
in violation of General Statutes §§ 53a-48 and 53a-101
in docket number TTD-CR-08-0091161-T. After setting
forth the factual bases for these crimes, the prosecutor
stated: ‘‘The agreement in the case is for a sentence of
ten years to serve plus five years special parole. The
agreement also incorporates a pending commercial bur-
glary that the [petitioner] has in Manchester. [There]
is the understanding—both parties I believe—that the
[petitioner] will plead to that case and that that case will
be transferred here for sentencing and he will receive a
concurrent sentence on that.’’ Leslie Cunningham, the
petitioner’s attorney in docket number TTD-CR-08-
0091161-T, noted her agreement with the prosecutor’s
statement of the plea, subject to one caveat. ‘‘There—
there’s a possible jail credit issue, and what we contem-
plated was a total effective sentence of ten [years] to
serve, five [years] special parole, so we may adjust one
or the other to reflect the ten year sentence.’’ Cunning-
ham explained that the petitioner had been arrested first
for the crimes charged in Manchester, and therefore the
sentence imposed would need to be adjusted for the
petitioner to serve a total of ten years incarceration
after receiving credit for all of his pretrial incarceration
from April 4, 2007, the date which he first entered the
custody of the Department of Correction.
   Judge Sullivan immediately noted his concern with
the jail credit issue. ‘‘Before we go too far on this, that—
if you haven’t got that straightened out now, then I’m
not sure why he’s pleading now. If the agreement is the
sentence is going to be ten years plus five special parole,
that’s the sentence I’m going to impose . . . ten years
in prison plus five years special parole. I’m not going
to impose a sentence of nine years and eight months and
twenty-six days and plus five years of special parole. So
if the agreement—I—when we discussed this matter, I
thought the agreement—and in fact, I thought it was
my offer that I made which was ten, ten [years] plus
five special parole.’’ Cunningham mentioned that there
had been an off-the-record discussion regarding
whether the petitioner’s sentence could be structured
‘‘so [that] it reflects the ten years.’’ The court iterated
that it would impose a sentence of ten years incarcera-
tion and five years of special parole and indicated that
it did ‘‘not want you to come back sometime next month
and say, well, I know that the plea agreement is ten
plus five special parole, but, Judge, we, that’s what we
want him to—we want him to get extra credit or some
credit for this so you can’t really give him ten plus
five special parole.’’ Cunningham then asked for and
received an opportunity to discuss the matter with the
petitioner while the court turned to other matters.
   After returning to the petitioner’s case, and being told
by Cunningham that the matter was ready to proceed,
the court conducted a plea canvass of the petitioner.
It explained the sentence that would be imposed: ‘‘The
plea agreement is that, at the time of sentencing on
these charges, I’m going to impose a sentence of ten
years imprisonment, followed by five years of special
parole. And it’s also my understanding that [docket
number H12M-CR-07-0210233-T] is going to be sent over
here and you’re going to be sentenced on that at the
same time, and that sentence from [docket number
H12M-CR-07-0210233-T] will be incorporated into this
sentence. But the sentence that I’m going to impose
for both of them combined out of that, out of that pro-
ceeding, is going to be ten years of imprisonment plus
five years of special parole.’’ (Emphasis added.) After
the petitioner indicated that he understood the sen-
tence, the court accepted the plea and found the peti-
tioner guilty of burglary in the first degree and
conspiracy to commit burglary in the first degree.
  On December 8, 2008, the petitioner appeared before
Judge Ward in Manchester, to plead guilty, pursuant to
the Alford doctrine, to larceny in the first degree in
violation of General Statutes § 53a-122 and burglary in
the third degree in violation of General Statutes § 53a-
103 in docket number H12M-CR-07-0210233-T.1 The
prosecutor set forth the facts underlying these charges,
and noted that the plea called for a sentence of five
years incarceration to run concurrent with the sentence
imposed in docket number TTD-CR-08-0091161-T. The
court accepted the petitioner’s Alford plea and found
him guilty of larceny in the first degree and burglary
in the third degree.
  On December 12, 2008, the petitioner appeared before
Judge Sullivan for sentencing in both docket numbers.
At this proceeding, the court sentenced the petitioner
in accordance with his plea agreements. It imposed a
total effective sentence of ten years incarceration and
five years special parole. The petitioner expressly
agreed that the sentence was consistent with the plea
agreements that he had made.
   In March, 2012, the petitioner, acting pro se, com-
menced the present action. He alleged that he had
received 332 days of credit for his presentence incarcer-
ation from January 15, 2008 to December 12, 2008, but
claimed that he should have received 618 days, the time
period from April 4, 2007 to December 12, 2008. The
petitioner filed an amended petition for a writ of habeas
corpus, dated August 21, 2012, again claiming that he
should have received a credit of 618 days, rather than
332 days, for his presentence incarceration.
   On March 26, 2014, counsel for the petitioner filed
an amended petition, alleging that the petitioner had
received ineffective assistance of counsel and that his
pleas in both docket numbers were not knowing, intelli-
gent or voluntary. With respect to the former, the peti-
tioner claimed that Cunningham, inter alia, had failed
to ask the sentencing court for credit from April 4, 2007,
the first date he was in custody. The petitioner claimed
that Cunningham’s representation that he would receive
jail credit dating back to April 4, 2007, induced him to
plead guilty.
   Following a one day trial, where Cunningham and
the petitioner testified, the habeas court, Fuger, J.,
issued an oral decision denying the petition for a writ
of habeas corpus. The habeas court found that the con-
trolling sentence2 was imposed in docket number TTD-
CR-08-0091161-T and that 332 days was all of the jail
credit that he was entitled to under General Statutes
§ 18-98d. It further determined that Cunningham had
not performed deficiently by failing to ask Judge Sulli-
van at sentencing for additional credit. It also concluded
that the petitioner had not suffered any prejudice
because Judge Sullivan unequivocally indicated on the
record on the date of the plea that he would not award
any additional jail credit. The habeas court also rejected
the claim that the petitioner’s pleas were involuntary.
Following the denial of the petition, the habeas court
granted the petition for certification to appeal.
  On appeal, the petitioner claims that the habeas court
improperly concluded that Cunningham did not provide
ineffective assistance.3 Specifically, he argues that Cun-
ningham was deficient by failing to request that the
court, at sentencing, award presentence credit for the
286 days that he was incarcerated in docket number
H12M-CR-07-0210233-T, even though his controlling
sentence was in docket number TTD-CR-08-0091161-T.4
The petitioner also argues that ‘‘[t]here was a reason-
able probability that—but for [Cunningham’s] deficient
performance—the result of the petitioner’s sentence
would have been different. . . . There was a reason-
able probability the court would have awarded 286 days
of presentence confinement time to be applied to the
controlling docket if [Cunningham] had made the
request.’’
   We begin our analysis by setting forth our standard
of review and the legal principles relevant to this claim.
‘‘The habeas court is afforded broad discretion in mak-
ing its factual findings, and those findings will not be
disturbed unless they are clearly erroneous. . . . The
application of the habeas court’s factual findings to the
pertinent legal standard, however, presents a mixed
question of law and fact, which is subject to plenary
review. . . .
   ‘‘A criminal defendant is constitutionally entitled to
adequate and effective assistance of counsel at all criti-
cal stages of criminal proceedings [pursuant to Strick-
land v. Washington, 466 U.S. 668, 686, 104 S. Ct. 2052,
80 L. Ed. 2d 674 (1984)]. . . . This right arises under
the sixth and fourteenth amendments to the United
States constitution and article first, § 8, of the Connecti-
cut constitution. . . . As enunciated in Strickland v.
Washington, supra, 687, this court has stated: It is axi-
omatic that the right to counsel is the right to the effec-
tive assistance of counsel. . . . A claim of ineffective
assistance of counsel consists of two components: a
performance prong and a prejudice prong. To satisfy
the performance prong . . . the petitioner must dem-
onstrate that his attorney’s representation was not rea-
sonably competent or within the range of competence
displayed by lawyers with ordinary training and skill
in the criminal law. . . .
   ‘‘An error by counsel, even if professionally unreason-
able, does not warrant setting aside the judgment of a
criminal proceeding if the error had no effect on the
judgment. . . . To satisfy the second prong of Strick-
land, that his counsel’s deficient performance preju-
diced his defense, the petitioner must establish that, as
a result of his trial counsel’s deficient performance,
there remains a probability sufficient to undermine con-
fidence in the verdict that resulted in his appeal. . . .
The second prong is thus satisfied if the petitioner can
demonstrate that there is a reasonable probability that,
but for that ineffectiveness, the outcome would have
been different.’’ (Citation omitted; internal quotation
marks omitted.) Horn v. Commissioner of Correction,
321 Conn. 767, 775–76, 138 A.3d 908 (2016); see also
Stanley v. Commissioner of Correction, 164 Conn. App.
244, 253, 134 A.3d 253, cert. denied, 321 Conn. 913,
136 A.3d 1274 (2016); Weathers v. Commissioner of
Correction, 133 Conn. App. 440, 443, 35 A.3d 385, cert.
denied, 304 Conn. 918, 41 A.3d 305 (2012).
   In order to prevail, a petitioner must prevail on both
Strickland prongs. Lewis v. Commissioner of Correc-
tion, 165 Conn. App. 441, 451, 139 A.3d 759, cert. denied,
322 Conn. 901, 138 A.3d 931 (2016). Put another way,
‘‘[i]t is axiomatic that courts may decide against a peti-
tioner on either prong, whichever is easier.’’ Id.
   During the November 21, 2008 proceeding, the prose-
cutor stated that the petitioner’s plea deal called for a
sentence of ten years incarceration, plus five years spe-
cial parole. When asked by the court if that was the
petitioner’s understanding, Cunningham raised the
issue of presentence jail credit. Judge Sullivan stated
that the sentence would be ten years incarceration plus
five years special parole and that he would not modify
those terms to account for any credit that the petitioner
was not statutorily entitled to. At the conclusion of this
colloquy, the court emphasized that ‘‘the sentence that
I’m going to impose is ten [years incarceration] plus
five [years] special parole. . . . I just don’t want you
to come back sometime next month and say, well, I
know that the plea agreement is ten plus five special
parole, but, Judge, we, that’s what we want him to—
we want to get extra credit or some credit for this so
you can’t really give him ten plus five special parole.’’
The court then afforded Cunningham time to speak
with the petitioner, who subsequently stated on the
record that he understood what sentence would be
imposed. During the plea canvass, the petitioner stated
that he knew that the court would impose a sentence
of ten years incarceration and five years special parole.5
   At the habeas trial, Cunningham testified on cross-
examination that she was familiar with Judge Sullivan’s
policy of not adjusting sentences based on jail credits
earned in situations similar to the petitioner’s case. She
also stated that Judge Sullivan would not have altered
his policy in the present case, even if she had raised
the jail credit issue at the petitioner’s sentencing.
   In Weathers v. Commissioner of Correction, supra,
133 Conn. App. 445, we concluded that ‘‘the mere possi-
bility that the court might have imposed a more lenient
sentence on account of this pretrial incarceration does
not amount to a reasonable probability that it would
have done so.’’ In the present case, the facts demon-
strate that there was no possibility, much less a proba-
bility, of a more lenient sentence. Judge Sullivan
expressly stated that he would not adjust the petition-
er’s sentence of ten years incarceration and five years
of special parole as a result of the petitioner’s 286 days
of pretrial incarceration in docket number H12M-CR-
07-0210233-T. As stated by the habeas court: ‘‘Judge
Sullivan . . . [made] it clear that he [was] not going to
impose any sentence other than ten years [incarceration
and five years special parole]. . . . Even if . . . Cun-
ningham had asked, it is crystal clear [from] both . . .
her testimony and from the transcript that Judge Sulli-
van was not going to award any jail credit [for the
petitioner’s pretrial incarceration in docket number
H12M-CR-07-0210233-T].’’ After a review of the record,
we conclude that the petitioner did not meet his burden
of establishing a reasonable probability that his sen-
tence would have been different had Cunningham
renewed the jail credit claim at the sentencing proceed-
ing. Accordingly, the habeas court properly denied the
petition for a writ of habeas corpus.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The petitioner also admitted to violating his probation in violation of
General Statutes § 53a-32. As a result of these proceedings, his probation
was terminated.
   2
     The ten year period of incarceration in docket number TTD-CR-08-
0091161-T is the controlling sentence because that sentence had the longest
term to run. See Tyson v. Commissioner of Correction, 261 Conn. 806, 825,
808 A.2d 653 (2002), cert. denied sub nom. Tyson v. Armstrong, 538 U.S.
1005, 123 S. Ct. 1914, 155 L. Ed. 2d 836 (2003); see also General Statutes
§ 53a-38 (b); Washington v. Commissioner of Correction, 287 Conn. 792,
801, 950 A.2d 1220 (2008).
   3
     The habeas court stated in its memorandum of decision: ‘‘Judge Sullivan
was completely correct when he refused, and had apparently in the past
refused, to honor the request by counsel that a defendant receive jail credit.
I happen to be in complete accord with Judge Sullivan on that point. I also
do not award jail credit when a person is sentenced because it is not within
the power of a Superior Court judge to do so.
   ‘‘I’m well aware that there are some of my colleagues who feel that it’s
appropriate and they go ahead and award jail credit. In the opinion of this
court, that is an illegal ultra vires act. It is beyond the law and the judge
has no authority to do so.
   ‘‘Furthermore, that places the [respondent, the Commissioner of Correc-
tion]—when a judge awards jail credit illegally, in this court’s opinion, that
places the [respondent] in an untenable position where the [respondent] is
mandated by statute, Connecticut General Statutes § 18-98d, to correctly
determine jail credit. To the extent that the Department of Correction is
honoring an order from a judge to award jail credit, this court is of the
opinion that that action by the Department [of Correction] is contrary to
statute and therefore illegal.
   ‘‘When a judge illegally awards jail credit, he places—he or she places
the [respondent] in a position of which, do I disobey the statutory mandate
set forth by the legislature, or do I risk being in contempt of court. . . .
There is, simply put, zero authority for Judge Sullivan to have awarded jail
credit in [this] case.’’
   To be clear, Judge Fuger determined that there was no authority for Judge
Sullivan to award the petitioner a jail credit for the 286 days of incarceration
beginning on April 4, 2007, in docket number H12M-CR-07-0210233-T. The
petitioner did receive credit for 332 days of presentence incarceration begin-
ning in January 15, 2008. See General Statutes § 18-98d (a) (1).
   On appeal, the petitioner also claims that the habeas court improperly
concluded that ‘‘the practice of awarding jail credit when defendants are
not statutorily entitled is an illegal ultra vires act.’’ Specifically, he contends
that under the broad discretion afforded to trial judges with respect to
sentencing, Judge Sullivan had the authority to craft a sentence of nine
years and seventy-nine days that accounted, sub silentio, for the 286 days
of jail credit earned under the noncontrolling docket number H12M-CR-07-
0210233-T.
   We need not decide this issue in the present case, because Cunningham
was aware of the jail credit issue and presented it to Judge Sullivan, who
clearly rejected any possibility that he would incorporate the jail credit
earned from April 4, 2007, into the petitioner’s sentence. Judge Sullivan
announced his intention to sentence the petitioner in accordance with the
plea bargain reached by the parties, which was ten years incarceration and
five years of special parole, following the guilty pleas in the two docket
numbers. We leave consideration of whether ‘‘the practice of awarding jail
credit when defendants are not statutorily entitled is an illegal ultra vires
act’’ for another day.
   4
     The petitioner does not claim that he was statutorily entitled, pursuant
to § 18-98d (a), to the 286 days of jail credit, but rather bases his claim on
the broad discretion afforded to a sentencing court. See, e.g., Weathers v.
Commissioner of Correction, 133 Conn. App. 440, 443–45, 35 A.3d 385, cert.
denied, 304 Conn. 918, 41 A.3d 305 (2012).
  5
    During the habeas trial, Cunningham testified that she did not have any
discussions on the record at the sentencing proceedings regarding the jail
credit issue.